Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Pre-effective Amendment No. 1 to Registration Statement on Form S-4 of First Clover Leaf Financial Corp. of our report dated March 25, 2008 relating to our audit of the consolidated financial statements, which appear in the Annual Report on Form 10-KSB of First Clover Leaf Financial Corp. for the year ended December 31, 2007.We also consent to the reference to our firm under the caption “Experts” in the proxy statement/prospectus, which is part of this Registration Statement. /s/ McGladrey & Pullen, LLP Champaign,
